PER CURIAM.
This is a pro se appeal by David Allen Adkinson from denial of his motion for post-conviction relief under Florida Rules of Criminal Procedure 3.850. Adkinson alleges violation of the speedy trial rule and ineffective assistance of counsel. We affirm.
An issue which could and should have been raised on direct appeal is not a proper subject matter for post-conviction motion. Foster v. State, 400 So.2d 1 (Fla.1981) (1981); Pell v. State, 393 So.2d 1140 (Fla. 3d DCA 1981) (violation of speedy trial rule could have been raised on direct appeal). Cf. Snow v. State, 399 So.2d 466 (Fla. 2d DCA 1981) (appeal of imposition of sentence allegedly in violation of speedy trial rule not foreclosed by plea of guilty).
Appellant failed to meet his burden of establishing ineffectiveness of counsel. See, e. g., Knight v. State, 394 So.2d 997 (Fla.1981). See also Foster v. State, supra; Washington v. State, 397 So.2d 285 (Fla.1981).
Affirmed.